DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 states the thickness of the plating layers is “measured from a cross section of multilayer electronic component at a center of the third and fourth surfaces in the first and third directions”. However, the thickness of plating layer cannot be the same measured from the center of a cross section in the thickness and length direction. The claim will be examined as best understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2020/0082987) in view of Kodama et al. (US Publication 2015/0380164).
In re claim 1, Lee discloses a multilayer electronic component comprising: 
a body (110 – Figure 1, ¶21) including dielectric layers (111 – Figure 2, ¶21) and internal electrodes (121, 122 – Figure 2, ¶21) alternately disposed with the dielectric layers; and 
an external electrode (131, 132 – Figure 2, ¶21) disposed on the body, 
wherein the external electrode includes: 
an electrode layer (131a, 132a – Figure 2, ¶21) connected to the internal electrode (121, 122 – Figure 2); 
an Sn plating layer (131b, 132b – Figure 2, ¶76) disposed on the electrode layer; 
an Ni plating layer (131c1, 132c1 – Figure 2, ¶76) disposed on the Sn plating layer (131b, 132b – Figure 2).
Lee does not disclose a plating layer including Pd disposed on the Ni plating layer.
Kodama discloses an outer plating layer (13c, 14c – Figure 2, ¶46) including Pd (¶46) that is disposed on an Ni plating layer (13b, 14b – Figure 2, ¶47, ¶50).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer Pd plating layer to reduce the degradation of the ceramic component caused by exhaust gas in an engine or a transmission, while also implementing high mountability of the component on a board by use of a conductive resin (¶47 – Kodama). 
In re claim 2, Lee in view of Kodama discloses the multilayer electronic component of claim 1, as explained above. Lee further discloses wherein a thickness of the Sn plating layer (131b, 132b – Figure 2) is 0.02 to 0.1 µm (Table 1; Note that the Examiner is arbitrarily taking a section of the layer 131b, 132b to meet this limitation. The Applicant has not claimed that the Sn plating layer is in direct contact with any subsequent layers.)
In re claim 3, Lee in view of Kodama discloses the multilayer electronic component of claim 2, as explained above. Lee further discloses wherein a thickness of the Ni plating layer is 1 to 8 µm (Table 1: Examination Number 1).
In re claim 4, Lee in view of Kodama discloses the multilayer electronic component of claim 3, as explained above. Lee does not disclose wherein a thickness of the plating layer including Pd is 0.1 to 1.0 µm.
Kodama discloses a thickness of the plating layer (13c, 14c – Figure 2) including Pd is 0.1 to 1.0 µm (¶45).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer Pd plating layer to reduce the degradation of the ceramic component caused by exhaust gas in an engine or a transmission, while also implementing high mountability of the component on a board by use of a conductive resin (¶47 – Kodama). 
In re claim 10, Lee in view of Kodama discloses the multilayer electronic component of claim 1, as explained above. Lee further discloses the electrode layer includes a conductive metal and glass (¶59-60).
In re claim 11, Lee in view of Kodama discloses the multilayer electronic component of claim 11, as explained above. Lee further discloses wherein the conductive metal is Cu (¶59-60).
In re claim 12, Lee in view of Kodama discloses the multilayer electronic component of claim 1, as explained above. Lee further discloses wherein a thickness of the Ni plating layer is 1 to 8 µm (Table 1: Examination Number 1).
In re claim 13, Lee in view of Kodama discloses the multilayer electronic component of claim 1, as explained above. Lee further discloses wherein a thickness of the Sn plating layer (131b, 132b – Figure 2) is 0.02 to 0.1 µm (Table 1; Note that the Examiner is arbitrarily taking a section of the layer 131b, 132b to meet this limitation. The Applicant has not claimed that the Sn plating layer is in direct contact with any subsequent layers.)
In re claim 14, Lee in view of Kodama discloses the multilayer electronic component of claim 1, as explained above. Lee further discloses a thickness of the Sn plating layer is less than a thickness of the Ni plating layer (Table 1: Examination Number 1).
In re claim 15, Lee in view of Kodama discloses the multilayer electronic component of claim 1, as explained above. Lee further discloses wherein the electrode layer (131a, 132a – Figure 2), the Sn plating layer (131b, 132b – Figure 2) and the Ni plating layer (131c1, 132c1 – Figure 2) disposed on the Sn plating layer are sequentially disposed on the body. 
Lee does not disclose the Sn plating layer, the Ni plating layer, and the plating layer including Pd are sequentially disposed on the body.
Kodama discloses an outer plating layer (13c, 14c – Figure 2, ¶46) including Pd (¶46) that is disposed on an Ni plating layer (13b, 14b – Figure 2, ¶47, ¶50).
The combination of Lee and Kodama discloses the electrode layer, the Sn plating layer, the Ni plating layer, and the plating layer including Pd are sequentially disposed on the body.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer Pd plating layer to reduce the degradation of the ceramic component caused by exhaust gas in an engine or a transmission, while also implementing high mountability of the component on a board by use of a conductive resin (¶47 – Kodama). 

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2020/0082987) in view of Kodama et al. (US Publication 2015/0380164) and in further view of Sawada et al. (US Publication 2008/0128860).
In re claim 5, Lee in view of Kodama discloses the multilayer electronic component of claim 4, as explained above. Lee further discloses wherein the body (110 – Figure 1) includes first and second surfaces (1, 2 – Figure 1, ¶24) opposing each other in a first direction (‘Z’ direction – Figure 1), third and fourth surfaces (3, 4 – Figure 1, ¶24) connected to the first and second surfaces and opposing each other in a second direction (‘X’ direction – Figure 1), and fifth and sixth surfaces (5, 6 – Figure 1, ¶24) connected to the first to fourth surfaces and opposing each other in a third direction (‘Y’ direction – Figure 1), 
the external electrode (131, 132 – Figure 1) is disposed on one of the third and fourth surfaces (3, 4 – Figure 1), and the thickness of the Ni plating layer (131c1, 132c1 – Figure 2) is a size of the Ni plating layer in the second direction (‘X’ direction – Figure 1, Figure 2, ¶63), 
the thickness of the Sn plating layer (131b, 132b – Figure 2) is a size of the Sn plating layer in the second direction (‘X’ direction – Figure 1, Figure 2) (Table 1), 
Lee does not disclose and the thickness of the plating layer including Pd is a size of the plating layer including Pd in the second direction.
Kodama discloses the thickness of the plating layer (13c, 14c – Figure 2) including Pd is a size of the plating layer including Pd in the second direction (‘L’ direction – Figure 2) (¶45).
Lee in view of Kodama does not disclose the thickness of the plating layers is measured from a cross section of multilayer electronic component at a center of the third and fourth surfaces in the first and third directions.
Sawada discloses plating layers having a uniform thickness (¶8, ¶20, ¶60).
The combination of Lee, Kodama, and Sawada discloses the thickness of the plating layers is measured from a cross section of multilayer electronic component at a center of the third and fourth surfaces in the first and third directions.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers having uniform thickness as described by Sawada to improve moisture resistance of the device (¶8 – Sawada).
 In re claim 6, Lee in view of Kodama and in further view of Sawada discloses the multilayer electronic component of claim 5, as explained above. Lee further discloses wherein the external electrode (131, 132 – Figure 2) includes a first external electrode (131 – Figure 2) disposed on the third surface (3 – Figure 1, Figure 2) and a second external electrode (132 – Figure 2) disposed on the fourth surface (4 – Figure 1, Figure 2), and the internal electrodes include a first internal electrode (121 – Figure 2) exposed to the third surface and connected to the first external electrode (131 – Figure 2) and a second internal electrode (122 – Figure 2) exposed to the fourth surface and connected to the second external electrode (132 – Figure 2).
In re claim 7, Lee in view of Kodama discloses the multilayer electronic component of claim 4, as explained above. Lee further discloses wherein the body (110 – Figure 1) includes first and second surfaces (1, 2 – Figure 1, ¶24) opposing each other in a first direction (‘Z’ direction – Figure 1), third and fourth surfaces (3, 4 – Figure 1, ¶24) connected to the first and second surfaces and opposing each other in a second direction (‘X’ direction – Figure 1), and fifth and sixth surfaces (5, 6 – Figure 1, ¶24) connected to the first to fourth surfaces and opposing each other in a third direction (‘Y’ direction – Figure 1), 
the external electrode (131, 132 – Figure 1) is disposed on one of the third and fourth surfaces (3, 4 – Figure 1). 
Lee further discloses the Ni plating layer and Sn plating layer have a thickness (Table 1).
Lee does not disclose the Pd plating layer has a thickness.
Kodama discloses a Pd plating layer having a thickness (¶45)
Lee does not disclose the thickness of the Ni plating layer, the thickness of the Sn plating layer, and the thickness of the plating layer including Pd are measured from a cross-section of multilayer electronic component taken in the first and second directions at a center of the body in the third direction.
Sawada discloses plating layers having a uniform thickness (¶8, ¶20, ¶60).
The combination of Lee, Kodama, and Sawada discloses the thickness of the plating layers is measured from a cross section of multilayer electronic component at a center of the third and fourth surfaces in the third direction.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers having uniform thickness as described by Sawada to improve moisture resistance of the device (¶8 – Sawada).
In re claim 8, Lee in view of Kodama and in further view of Sawada discloses the multilayer electronic component of claim 7, as explained above. Lee further discloses wherein the external electrode (131, 132 – Figure 2) includes a first external electrode (131 – Figure 2) disposed on the third surface (3 – Figure 1, Figure 2) and a second external electrode (132 – Figure 2) disposed on the fourth surface (4 – Figure 1, Figure 2), and the internal electrodes include a first internal electrode (121 – Figure 2) exposed to the third surface and connected to the first external electrode (131 – Figure 2) and a second internal electrode (122 – Figure 2) exposed to the fourth surface and connected to the second external electrode (132 – Figure 2).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2020/0082987) in view of Kodama et al. (US Publication 2015/0380164) and in further view of Park et al. (US Publication 2017/0309403).
In re claim 9, Lee in view of Kodama discloses the multilayer electronic component of claim 4, as explained above. Lee further discloses  the electrode layer (131a, 132a – Figure 2) includes a first electrode layer connected to the internal electrode (121, 122 – Figure 2) and including a conductive metal and glass (¶56). 
Lee does not disclose a second electrode layer disposed on the first electrode layer and including a conductive metal and a base resin.
Park discloses an external electrode having a first layer comprising a conductive metal and a glass and a second layer having a conductive resin (¶10). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the conductive resin layer as described by Park to protect the electronic body from mechanical stress. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terashita et al. (US Publication 2020/0118761)			[¶107, ¶123, ¶125]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848